F I L E D
                                                      United States Court of Appeals
                                                              Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                             MAY 14 2001
                         FOR THE TENTH CIRCUIT
                                                         PATRICK FISHER
                                                                   Clerk

LAWRENCE BREED’LOVE, also
known as Shaykh Muhammad Juhajir,
Abd’Allah Muslim,

            Plaintiff - Appellant,

v.                                              No. 00-7110
                                          (D.C. No. 99-CV-166-S)
GARY GIBSON; JAMES L.                           (E.D. Okla.)
SAFFLE, Director of the Oklahoma
Department of Corrections; CLADIA
KEELING, Medical Health Provider,
O.S.P. Medical Staff; BRAD PAYAS,
Medical Health Supervisor, ODOC,
Oklahoma City, OK.; B. SEUTER,
Sergeant, Security, Unit Sgt., H-Unit;
SOCKEY, also known as Sockett,
Sergeant-Security, Unit Sgt. H-Unit;
JOHNSON, Correctional Officer,
Unit Floor Officer; B. BABB,
Correctional Officer, Unit Floor
Officer; SPARKS, H-Unit,
Correctional Officer, Unit
Floor/Booth Officer; SMITH, H-Unit
Sergeant-Security, Unit Officer,
H-Unit; SHAWN CHUMLEY,
Sergeant, Security, Law Library
Service Officer; BUCHARIACH,
also known as Brachenrich, Staff,
Law Library Supervisor; JOY RICE,
Correctional Officer, Law Library
Service Officer; JAMES
MCFARLAND, Staff Correctional
Case Manager; NANCY
CARPENTER, Staff, Correctional
Case Manager; LEEANN WEST,
Staff, Correctional Counselor;
DEWAYNE HOFFMAN, Staff,
Disciplinary Hearing Officer;
DELOISE RAMSEY, Designee for
James Saffle, Dir. ODOC; JIMMY
SHIPLEY, Staff, Correctional Case
Manager; JOHN DOE, also known
as Bret Fatkins, Security Major,
O.S.P., Successor of Bret Fatkins;
JOHN DOE, also known as B. Few,
No.2 Sergeant-Security, Law Library
Service Officer, H-Unit,

               Defendants - Appellees.


                            ORDER AND JUDGMENT           *




Before EBEL , ANDERSON , and KELLY , Circuit Judges.



       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                          -2-
      Plaintiff Lawrence Breed’Love, a state prisoner appearing pro se, appeals

from an order of the district court that dismissed his civil rights complaint as

frivolous under 28 U.S.C. § 1915. He moves for leave to proceed on appeal

without prepayment of fees or costs. He also moves for leave to amend his

complaint. We have jurisdiction under 28 U.S.C. § 1291.

      Appellant asserted numerous claims related to his transfer from Washington

state to Oklahoma. The district court dismissed the complaint because appellant’s

allegations were conclusory and unsupported. We have carefully considered

appellant’s arguments in light of the record on appeal. We deny his motion for

leave to amend his complaint because he did not raise this issue in the district

court. Singleton v. Wulff , 428 U.S. 106, 120 (1976). We are unpersuaded by

appellant’s claims of error, and affirm for substantially the same reasons as those

set forth in the district court’s October 17, 2000 order. Appellant’s motion for

leave to proceed on appeal without prepayment of fees or costs is denied.

      AFFIRMED.



                                                     Entered for the Court



                                                     Paul J. Kelly, Jr.
                                                     Circuit Judge



                                          -3-